                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                               CENTRAL DIVISION
                                  FRANKFORT

 ADAM FENDER,                                )
                                             )
       Plaintiff,                            )          Civil No. 3:18-cv-18-GFVT
                                             )
 V.                                          )
                                             )                 JUDGMENT
 MIKE HUMPHREY, et al.,                      )
                                             )
       Defendants.                           )

                                 *** *** *** ***
      In accordance with the Memorandum Opinion and Order, and pursuant to Rule 58 of the

Federal Rules of Civil Procedure, it is ORDERED AND ADJUDGED:

      1. Judgment is ENTERED in favor of the Defendant;

      2. This is a FINAL and APPEALABLE ORDER and there is no just cause for delay;

      3. All issues having been resolved, this case is STRICKEN from the active docket.

      This the 13th day of March, 2019.
